 In the Matter of GENERAL ELECTRIC COMPANY, EMPLOYERandINTER-NATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT AND AaRIcmiruEALIMPLEMENT WORKERS or AMERICA, C. I. 0., PETITIONERCase No. 1-RC-800.-Decided February15, 1949DECISIONANDDIRECTION OF ELECTIONUpon an amended petition duly filed, a hearing was held beforea hearing officer of the National Labor Relations Board.The hear-ing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel, consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization named below claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning ofSection 9 (c) and Section 2.(6) and (7) of the Act.4.The appropriate unit :The parties agree generally that the appropriate unit should includeall production and maintenance employees at the Employer's Burling-ton, Vermont, plant, excluding office and salaried clerical workers,professional employees, guards, executives, and supervisors.Theyare in disagreement, however, as to the following categories of em-ployees whom the Petitioner would include in the unit :Prodiuetion followers.-TheEmployer's five production followersare engaged principally in expediting the flow of parts and ma-terials in the plant.They also transmit communications between themanufacturing foremen and the Employer's "production organiza-tion" which handles the procurement, storage and movement of ma-*Chairman Herzog and Members Houston and Murdock.81 N. L. R. B., No. 119.654 GENERAL ELECTRIC COMPANY655terials, and the preparation of work schedules.Four production fol-lowers report to the supervisor of the "production organization" andthe remaining production follower serves under the immediate di-rection of a manufacturing foreman.Although these individuals arenormally upgraded to the "production organization," the employeesof which are excluded from the unit by agreement, they are hourlypaid, receiving rates of pay comparable to those of production andmaintenance workers, and enjoy the same vacations, sick leave, andother conditions of employment as the production and maintenanceemployees.Under the circumstances, we are of the opinion that theinterests of the production followers are akin to those of the produc-tion and maintenance employees and, accordingly, we shall includethem in the unit.'Final testers.-Thetwo employees in this classification test the com-pleted and semi-completed apparatus produced at the plant to de-termine if such apparatus meets the prescribed engineering specifica-tions.They work under the supervision of the head of the testingsection and also receive directions from the Employer's engineers.It appears that, although the final testers are hourly paid similarlyto the production and maintenance employees, they are required tohave technical training and ability in the handling of precision equip-ment; that they work alongside, and perform duties in many respectscomparable to those of, student engineers who serve in the testing sec-tion on a rotating basis; and that they are usually promoted to as-signments in the laboratory or engineering organization.Moreover,the work of the final testers is confined to a room which is locatedseparate and apart from the remainder of the Employer's plant op-erations.In view of the foregoing, and on the entire record in thecase, we believe that the interests of the final testers are diverse fromthose of the production and maintenance employees.We shall ex-clude them from the Unit .2We find that all production and maintenance employees of the Em-ployer at its Burlington, Vermont, plant, including the production fol-lowers, but excluding the final testers, office and salaried clerical work-ers, professional employees, guards, executives, and supervisors as de-fined in the Act, constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act.5.The determination of representatives :At the hearing and in its brief, the Employer moved to dismiss thepetition in the instant case on the ground that, because of its plansIMatter ofDomestic Engine&Pump Company,70 N. L.R. B. 1263; cf.Matter ofDictaphone Corporation,67 N. L.R. B. 307.'Cf.Matter of U. S. Gypsum Company, 79N. L.R. B. 536, andMatter of Great LakesPipe Line Company, 73 NL. R. B. 454. 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDto increase the number of employees in the appropriate unit from 274to approximately 1,100, an election at this time would be premature.-,The Petitioner requests an immediate election.The Employer is engaged at its Burlington plant in themanufac-ture of armament equipment for the United States Air Force. Thisplant has been in operation for approximately 1 year and is currentlyproducing substantially completed units.-'The present staff is admit-tedly adequate to meet all existing orders and includes most of thejob classifications contemplated under the expansion program.Noenlargement of the plant itself is under consideration.The Employer's proposed increase in its employee complement iscontingent upon the receipt of additional orders from the Govern-ment, which orders, according to the Employer, the Government has"indicated" would be forthcoming.However, these orders have notbeen placed with the Employer by the Government and, in addition,it does not appear that letters of intent have been issued.The proposedexpansionis further contingent upon the Employer's acquisition ofadditional machinery and the development of sources of supply ofcertain essentialmaterials.In view of the speculative character of the anticipated expansionand the substantial number and the representative nature of the work-ing force presently employed, we shall direct an immediate election.,,Accordingly, the Employer'smotion to dismissthe instant petition ishereby denied.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees in the unit found appropriate in paragraph numbered4, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Election, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employees8The Employer's plant manager testified at the hearing that the anticipated complementsof production and maintenance employees are as follows:July 1949, 500; January 1950,750 ; December 1950, 1,100.4There was testimony in the record that other type units might be added.6 SeeMatter of Walnut Ridge Manufacturing Company, Inc.,80 N. L. R. B. 1196;Matter of Ed White Junior Shoe Company,78 N. L.R. B. 530; andMatter of WesternElectric Company, Incorporated,76 N. L R B. 400. GENERAL ELECTRIC COMPANY657who have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and also exclud-ing employees on strike who are not entitled to reinstatement, todetermine whether or not they desire to be represented, for purposesof collective bargaining, by International Union, United Automobile,Aircraft and Agricultural Implement Workers of America,C. I. 0.